Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed ON 6/14/2021 has overcome the technical deficiencies and the prior art rejection. Claims  1, 3-12 and 14-16 are allowed because the prior art of record fails to disclose that:
	-a computer configured to implement a controllable distributed energy resource management system that is configured to communicate with the local management system* and that is further configured to receive a frequency response service request from a grid operator:
query the local management system to determine availability of the frequency response service at the site: and cause the local management system to activate the frequency response service at
the site, in response to the query and based on the availability as combined in claims 1 and 11.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842